DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 4 and 18 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 1/22/2019.
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive in part.
Examiner thanks Applicant for amending the claims in corporation with the 112(b) statute.
Regarding the 101 rejections, the claim amendments do not bring the abstract idea into a practical application nor prove to be significantly more than the abstract idea. Adding limitations to describe a second invoice characterization, and including steps to accept input from a user using a computer interface does not suffice to overcome the 101 rejection.  Human input is fundamental to computer systems and is not an improvement in computing technology.
Regarding the prior art rejections, Examiner posits new grounds of rejection in part, due to the claim amendments changing the scope of the invention.
Regarding page 9 of Applicant’s remarks, the limitation regarding the determining of the processing time based on the different times does not constitute a GUI element, let alone a GUI improvement. While the claim is directed to useful information being presented on a GUI, it is not directed to the improvement of the presentation of the information presented.
Regarding page 10, suggesting an action on a GUI for the user to confirm is not itself an improvement to technology.  This is seen in computer systems and is seen as using a computer as a tool to perform the abstract idea.  Additionally, using historical data sets to train machine learning models is integral to machine learning and does not constitute an improvement to machine learning.
Regarding page 13, Subramanian teaches predicting the quantity of days the invoice will be outstanding, beyond predicting whether the invoice will be associated with a late payment.  This quantity of days is reading on the predicted processing time as seen in claim 1.  Additionally, Subramanian teaches determining whether an invoice will be paid on time alongside determining the quantity of days the invoice will be late.  Inherently, the number of days the invoice will be late is involving computations with the due date of the invoice and the predicted processing time.  Further, Subramanian teaches categorizing invoices 
Regarding page 14, Subramanian teaches the system executing actions without a user confirmation in ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and its dependent claims 2-17, recite a method and/or system for determining a particular invoice is associated with a first criticality value based on a difference between the predicted amount of processing time and the amount of time remaining until a target completion date, determine a second invoice is associated with a second criticality value, determine whether a first criticality value is above a threshold, determine whether the second criticality value is above the threshold value. Independent claim 18 and its dependent claims 19-20 recite determine a predicted processing time for a target invoice by determining invoice characteristics for invoices, determining processing time for invoices, generate a training set comprising the invoice characteristics and the processing times, determine a set of invoice characteristics comprising a first invoice characteristic associated with a first invoice, determine a difference between the first predicted processing time and an amount of time remaining until due date for the first invoice, determine an invoice criticality for the first invoice based on the difference. Further, claim 17 recites determining an action associated with the particular action. 
Additionally, the claims recite presenting a plurality of criticality categories respectively corresponding to ranges of criticality values, receiving a user selection of a particular criticality category of the plurality of categories, presenting information associated with a set of one or more invoices associated with the particular criticality category, presenting an option to execute a first suggested action for the particular invoice, and executing a second suggested action for the second invoice, without receiving user confirmation to execute. These limitations are directed to the abstract idea of commercial and legal interactions in the form of sales activities and behaviors, without significantly more.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a one or more non-transitory machine-readable media storing instructions, using a Graphical User Interface (GUI) to present a plurality of interface elements, information associated with a set of invoices and receive a user selection and confirmation to execute an action for the invoice; and a machine learning model in claims 1 and 18 and their dependents individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to 
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons as stated in Step 2A Prong 2.
Claims 2-17 and 19-20 further delineate the processing rules for the invoices and/or the GUI in the independent claims and further narrow the scope of the invention without adding an abstract idea or significantly more/a practical application of. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Subramanian (Pub. No. US 2020/0226503 A1.)
Regarding Claim 18, Subramanian in view of Hoang discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
training a machine learning model to determine a predicted processing time for a target invoice at least by: (Subramanian ¶0025; the set of supervised learning models may be trained to predict…)
determining invoice characteristics respectively associated with a plurality of invoices; (…a quantity of days the invoice will be outstanding, whether an invoice will be paid on-time, types of collection actions that are likely to result in collection of an unpaid amount associated with the invoice)
determining processing times respectively associated with the plurality of invoices; (a quantity of days the invoice will be outstanding)
 (Subramanian ¶0025; the set of supervised learning models may be trained to predict…)
training the machine learning model based on the training set; (Subramanian ¶0025; the set of supervised learning models may be trained to predict…)
determining a set of one or more invoice characteristics, comprising a first invoice characteristic associated with a first invoice; (…a quantity of days the invoice will be outstanding, whether an invoice will be paid on-time, types of collection actions that are likely to result in collection of an unpaid amount associated with the invoice)
applying the machine learning model to at least the set of invoice characteristics to determine a first predicted processing time for the first invoice;  (a quantity of days the invoice will be outstanding)
determining a difference between 
(a) the first predicted processing time for the first invoice and 
(b) an amount of time currently remaining until a due date for the first invoice; (…a quantity of days the invoice will be outstanding, whether an invoice will be paid on-time)
(Subramanian ¶0057; invoice analysis platform may determine the priority based on a severity of a type of issue associated with the invoice relative to other types of issues associated with the one or more other invoices)
(a) the first predicted processing time for the first invoice and (b) the amount of time currently remaining until the due date for the first invoice; (Subramanian ¶0025; the set of supervised learning models may be trained to predict… a quantity of days the invoice will be outstanding, whether an invoice will be paid on-time, types of collection actions that are likely to result in collection of an unpaid amount associated with the invoice)
presenting, at an interface, information representing the invoice criticality for the first invoice. (Subramanian ¶0070; rules component may generate an invoice list based on scores for various invoices based on prioritizing the various invoices.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (Pub. No. US 2020/0226503 A1) in view of Hoang (Pub. No. US 2018/0158116 A1.)
Regarding Claim 1, Subramanian discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
(Subramanian ¶0057; invoice analysis platform may determine the priority based on a severity of a type of issue associated with the invoice relative to other types of issues associated with the one or more other invoices, based on a likelihood of a prediction associated with the invoice relative to other likelihoods of other predictions associated with the one or more other invoices; ¶0116; determine a priority for the invoice relative to one or more other invoices based on ranking the invoice. In some implementations, the invoice analysis platform may generate a collection plan for the invoice based on a priority for the invoice or at least one type issue predicted to be associated with the invoice; and may output information relating to the collection plan via a display after generating the collection plan.)
wherein a particular invoice, of the set of invoices, is determined to be associated with a first criticality value within the particular criticality category based on at least a difference between (a) a predicted amount of time for completing processing of the particular invoice (Subramanian ¶0025; the set of supervised learning models may be trained to predict… a quantity of days the invoice will be outstanding) and (b) an amount of time currently remaining until a (Subramanian ¶0025; whether… an invoice will be paid on-time, types of collection actions that are likely to result in collection of an unpaid amount associated with the invoice)
wherein a second invoice, of the set of invoices, is determined to be associated with a second criticality value within the particular criticality category; (Subramanian ¶0116; invoice analysis platform may determine, utilizing the super model, a score for the invoice after training the super model, wherein the score indicates the likelihood of the at least one type of issue being associated with the invoice;)
determining whether the first criticality value is above a threshold value; (…and may determine a priority for the invoice relative to one or more other invoices based on ranking the invoice)
responsive at least to determining that the first criticality value is not above the threshold value; determining whether the second criticality value is above the threshold value; (Subramanian ¶0058; invoice analysis platform may determine that an invoice is outstanding at a particular time, such as a due date for a payment associated with the invoice)
(Subramanian ¶0058; invoice analysis platform may store information that identifies the due date in a data structure and may determine that the invoice is outstanding when the due date elapses)
executing a second suggested action for the second invoice, without receiving user confirmation via the GUI to execute the second suggested action. (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.)
While Subramanian discloses generating invoice lists (Subramanian ¶0070; rules component may generate an invoice list based on scores for various invoices based on prioritizing the various invoices… For example, the invoice list may identify invoices prioritized for collection of unpaid amounts, for generation of collection plans,) Subramanian does not, but Hoang does, explicitly disclose:
receiving, via the GUI, a user selection of a particular criticality category of the plurality of criticality categories; (Hoang ¶0049; a user may request display of invoices.) 
 in response to the user selection of the particular criticality category: presenting, on the GUI, information associated with a set of one or more invoices  (Hoang ¶0049; In response, the system may respond with the statuses for each of the invoices.)
presenting, on the GUI, an interface element configured to receive user confirmation to execute a first suggested action for the particular invoice. (Hoang ¶0074; allows the vendor to select multiple invoices and perform a batch action by selecting widget)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in response to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices.


Regarding Claim 3, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on at least an item type of an item listed on the particular invoice. (Hoang Figure 6; item type)

Regarding Claim 4, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on at least a predicted impact resulting from missing the target completion date for the particular invoice. (Subramanian ¶0059; invoice analysis platform may remove, add, or modify a requirement to an order approval process, such as a requirement related to an individual that needs to authorize provisioning of goods and/or services to an entity with a history of underpaying invoices, a timing of that authorization (e.g., before or after an order), what needs to be pre-authorized) (Subramanian ¶0116; invoice analysis platform may determine, utilizing the super model, a score for the invoice after training the super model, wherein the score indicates the likelihood of the at least one type of issue being associated with the invoice; and may determine a priority for the invoice relative to one or more other invoices based on ranking the invoice)

Regarding Claim 6, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least whether the particular invoice is a matched invoice or an unmatched invoice. (Hoang ¶0052; monetary transaction records matching the invoice are aggregated to update the status of the invoice after the status indicates payment on the invoice… ¶0072; the matched transaction records are aggregated to determine the updated invoice status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 7, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a hold type of a predicted hold for the particular invoice. (Hoang ¶0030; monetary transaction related to the invoice. By way of a more specific example, if, for an invoice, one payment is “Deposited”, a second is “Overdue (sent)” and a third payment is “Funds on Hold”, the invoice statuses may be “deposited”, “overdue”, and “funds on hold.” In the scenario in which an invoice has multiple statuses, one of the statuses may be selected as a representative invoice status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 8, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least an amount due of the particular invoice. (Hoang ¶0028; invoice specifies the payment details of an exchange of at least one product between the vendor and customer. The payment terms in the invoice may include the time period to pay the bill, the amount to pay)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 9, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a number of approvers required for the particular invoice. (Hoang ¶0033; The accounting system may include other managers without departing from the scope of the invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 10, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least an identity of an approver required for the particular invoice. (Hoang ¶0041; monetary transaction record may include invoice ID, monetary amount, one or more products transacted, description, identifier of one or more parties)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 11, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a currency type for making payment on the particular invoice. (Hoang ¶0028; amount to pay, forms of acceptable payment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 12, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the information associated with the set of invoices comprises: a listing of the set of invoices. (Hoang Figure 6; invoice set listing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of listing information in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to view information in a reliable manner.

Regarding Claim 13, Subramanian in view of Hoang discloses the one or more media of Claim 12, wherein the set of invoices are displayed on the GUI according to an ordering determined based on invoice criticality information associated with the set of invoices. (Hoang Figure 6; invoice can be ranked based on a number of invoice characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of ranking information in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to view information in a reliable manner.

Regarding Claim 14, Subramanian in view of Hoang discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element associated with the particular invoice that is selectable to initiate an action that addresses a predicted hold for the particular invoice. (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in regards to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices.

Regarding Claim 15, Subramanian in view of Hoang discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element associated with the particular invoice that is selectable to initiate an action associated with a current processing  (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in regards to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices.

Regarding Claim 16, Subramanian in view of Hoang discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element indicating an action associated with the particular invoice;
in response to a user confirmation of the action: executing the action. (Hoang Figure 6 shows a GUI with actions allowing user executions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in regards to a user selection in Hoang because applying the known technique would have 

Regarding Claim 17, Subramanian in view of Hoang discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
determining an action associated with the particular action;
responsive to determining that a criticality value associated with the particular invoice is above a threshold value: executing the action without user interaction. (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.)

Regarding Claim 19, Subramanian discloses the one or more media of Claim 18.  Subramanian does not, but Hoang does disclose wherein the first invoice characteristic comprises at least one of:
an amount due on the first invoice; 
a supplier associated with the first invoice;
whether the first invoice is a matched invoice or an unmatched invoice; 

a currency type associated with the first invoice. (Hoang ¶0028; exchange of at least one product between the vendor and customer. The payment terms in the invoice may include the time period to pay the bill, the amount to pay, forms of acceptable payment, late fees, etc)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Regarding Claim 20, Subramanian discloses the one or more media of Claim 18.  Subramanian does not, but Hoang does disclose wherein the first invoice characteristic comprises at least one of:
a number of approvers required for the first invoice;
an identity of an approver required for the first invoice;
an identity of an entry clerk assigned to the first invoice; 
a number of holds issued for the first invoice; 
a hold type of a hold issued for the first invoice; 

a date of a particular action performed for processing the first invoice. (Hoang Figure 6 shows date sent, status including holds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (Pub. No. US 2020/0226503 A1) in view of Hoang (Pub. No. US 2018/0158116 A1) in view of Bellarro (US Patent No. 8,694,429.)
Regarding Claim 2, Subramanian discloses the one or more media of Claim 1. (Hoang ¶0031) and Bellaro 62:48, 53)
Subramanian does not, but Bellarro does disclose wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on at least a supplier type of a supplier for the particular invoice. (Bellarro 24:50-55;  filter invoices based on a designated supplier)
It would have been obvious to combing the system in Subramanian with the features in Bellarro order to improve the system in a predictable manner by incorporating different invoice characteristics when analyzing for issues.

Regarding Claim 5, Subramanian in view of Hoang discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on: 
(a) a first predicted processing time for a validation stage, (Subramanian ¶0031; second portion of the data as a validation set of data, and third portion of the data as a test set of data (e.g., to be used to determine the set of supervised learning models.))
 (c) a third predicted processing time for a payment stage. (Subramanian ¶0065; quantity of days a payment is expected to be outstanding)
Subramanian does not, but Bellarro does disclose wherein the predicted amount of time for processing the particular invoice is determined based on: 
 (b) a second predicted processing time for an approval stage (Bellarro 24:43; results of the search may be filtered based on display criteria such as "Approver" (e.g., user responsible for approving the document), "Approval Queues," "All Pending Requisitions," "Urgent Approvals," "Unassigned Approvals," "Future Approvals," and "Manual Filter" options)
It would have been obvious to combing the system in Subramanian with the features in Bellarro order to improve the system in a predictable manner by incorporating different invoice characteristics when analyzing for issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624